STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

PONTCHARTRAIN NATURAL GAS NO. 2022 CW 1213
SYSTEM K/D/S PROMIX, L.L.c.,
AND ACADIAN GAS PIPELINE

 

SYSTEM

VERSUS

TEXAS BRINE COMPANY, LLC DECEMBER 29, 2022
In Re: Texas Brine Company, L.L.C., applying for supervisory

writs, 23rd Judicial District Court, Parish of
Assumption, No. 34265.

 

BEFORE : McDONALD, HOLDRIDGE, AND HESTER, JJ.

WRIT DENIED. The criteria set forth in Hearlitz
Construction Co., Ine. v. Hotel Investors of New Iberia,
Inc., 396 So.fd 878 (La. 1981) (per curiam), are not met. At
the trial on the merits, Relator may proffer evidence of all
alleged “response costs” that it argues should be reimbursed.

JMM
GH
CHH

COURT OF APPEAL, FIRST CIRCUIT

a.cn}

DEPUTY CLERK OF COURT
FOR THE COURT